Citation Nr: 0309794	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  96-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed to be secondary to the service-connected right foot 
disability.  

2.  Entitlement to service connection for a left foot 
disability, claimed to be secondary to the service-connected 
right foot disability.  

3.  Entitlement to service connection for a neuropsychiatric 
disability, claimed to be secondary to the service-connected 
right foot disability.  

4.  Entitlement to an increased rating for postoperative 
residuals of a right foot disability, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The Board has reviewed the veteran's claims folder and finds 
that additional development is necessary prior to completion 
of appellate review.  Initially, the Board notes that the 
veteran's most recent official VA examination to evaluate his 
service-connected disability was conducted in June 1995.  In 
determining whether to increase a disability rating, although 
VA is directed to review the recorded history of disability 
to make a determination more accurate, past medical records 
do not take precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  Current findings are 
necessary for the adjudication of this appeal.  In view of 
the foregoing, the veteran should be provided a current 
examination of service-connected disability.  

Secondly, the Board notes that medical opinions should be 
obtained in order to determine if the veteran's service-
connected right foot disability caused or worsened any 
existing back, left foot or neuropsychiatric disability.  

Accordingly, the veteran's claim is remanded to the RO for 
the following actions:  

1.  The RO should afford the veteran VA 
podiatry examination in order to 
determine the current nature and severity 
of the service-connected postoperative 
residuals of right foot disability.  All 
indicated special studies and tests must 
be accomplished.  The examiner must 
provide a complete diagnosis and identify 
all signs and symptoms associated with 
the veteran's service-connected 
disability.  The examiner must also 
comment on the presence of any evidence 
of inability to perform normal working 
movements (like walking) with normal 
excursion, strength, speed, coordination, 
and endurance, in addition to any 
functional loss due to pain or weakness.  
An opinion must be provided as to the 
degree of any functional loss likely to 
result from a flare-up of symptoms or on 
extended use of the service-connected 
right foot based on the service-connected 
disability.  The clinical bases of the 
examiner's findings is required and 
should be set forth in detail.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  

2.  The RO should afford the veteran a VA 
scar examination in order to determine 
the current nature and severity of 
postoperative residuals of a right foot 
disability.  The examiner is requested to 
provide a complete description of any 
symptomatic postoperative scars.  In 
particular, the examiner should comment 
on whether the calluses or postoperative 
scaring is deep or superficial, if it 
causes limitation of motion, covers an 
area of 144 square inches or greater, is 
unstable with frequent loss of skin over 
the scar, or is painful.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

3.  The RO should afford the veteran an 
orthopedic examination in order to 
determine the current nature and etiology 
of any existing back or left foot 
disability.  All indicated special 
studies and tests should be accomplished.  
The examiner must provide a complete 
diagnosis with respect to any existing 
back or left foot disability.  The 
examiner must also provide an opinion as 
to whether the veteran's back or left 
foot disability is proximately due to or 
the result of service-connected right 
foot disability.  In this regard, the 
examiner is asked to state whether it is 
at least as likely as not that the 
veteran currently has back or left foot 
disability that was caused or worsened by 
the veteran's service-connected 
postoperative residuals of a right foot 
disability.  The clinical basis for the 
opinion must be set forth in detail and 
the claims folder must be made available 
to the examiner for use in studying the 
case.  

4.  Thereafter, the RO should readjudicate 
these claims.  In its readjudication of 
the claim for an increased rating for the 
right foot disability, the RO should 
consider the propriety of granting 
separate ratings for scarring and 
podiatric signs symptoms.  If any of the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran or 
his representative should be afforded an 
appropriate period of time to respond.  

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



